DENY; and Opinion Filed July 9, 2015.




                                           S   In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                        No. 05-15-00700-CV
                                        No. 05-15-00701-CV
                                        No. 05-15-00702-CV

                         IN RE WILLIAM RUSSELL DENVER, Relator

                   Original Proceeding from the 194th Judicial District Court
                                     Dallas County, Texas
                    Trial Court Cause No. F12-62195, F12-62196, F14-00186

                               MEMORANDUM OPINION
                          Before Justices Lang-Miers, Evans, and Whitehill
                                    Opinion by Justice Whitehill
          Relator filed this petition for writ of mandamus requesting that the Court order the trial

court to rule on his pro se “Motion to Show Cause” and “Motion to Dismiss with Prejudice Due

to Prosecutorial Misconduct.” To establish a right to mandamus relief in a criminal case, the

relator must show that the trial court violated a ministerial duty and there is no adequate remedy

at law.     In re State ex rel. Weeks, 391 S.W.3d 117, 122 (Tex. Crim. App. 2013) (orig.

proceeding). Relator is represented by counsel. He is not entitled to hybrid representation. See

Rudd v. State, 616 S.W.2d 623 (Tex. Crim. App. [Panel Op.] 1981). As a consequence, the trial

court has no ministerial duty to rule on any pro se motions he has presented. Robinson v. State,

240 S.W.3d 919, 922 (Tex. Crim. App. 2007).
      We deny the petition for writ of mandamus.




                                                 /Bill Whitehill/
                                                 BILL WHITEHILL
                                                 JUSTICE

150700F.P05




                                           –2–